DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Matthew L. Koziarz (Reg. #53,154) on August 16, 2022.
The application has been amended as follows: 
Claim 3, Line 3 has been amended as follows, “outer flange face opposed from the inner flange face of the first platform radial flange, the thermal insulation element defines an”
Claim 3, Line 5 has been amended as follows, “inner element face of the thermal insulation element, and the outer flange face of the first platform radial flange contacts the inner element face of the thermal insulation element.”
Claim 4, Line 3 has been amended as follows, “platform into the internal cavity, and the spar platform contacts the outer element face of the thermal insulation element.”
Claim 5, Line 2 has been amended as follows, “element has a bearing face in contact with the first platform radial flange, and the bearing face has a coating.”
Claim 11, Line 2 has been amended as follows, “the outer flange face of the second radial platform flange and the inner element face of the additional thermal insulation element are sloped at an angle from 10° to 50°.”
Claim 14, Line 3 has been amended as follows, “and an outer flange face opposed from the inner flange face of the first platform radial flange, the thermal insulation element defines”
Claim 14, Line 5 has been amended as follows, “the inner element face of the thermal insulation element, and the outer flange face of the first platform radial flange contacts the inner element face of the thermal insulation element.”
Claim 15, Line 3 has been amended as follows, “platform into the internal cavity, the spar platform contacts the outer element face of the thermal insulation element, the thermal”
Claim 15, Line 4 has been amended as follows, “insulation element has a bearing face in contact with the first platform radial flange, and the bearing face has a”
The above amendments have been made to the claims filed August 04, 2022 to resolve 35 U.S.C. 112(b) issues and provide clarity to the claim language. The first/second platform radial flanges, thermal insulation element, and additional thermal insulation element contain elements with the same name. The filed amendments resulted in situations where scope of some claims had elements with the same name. To resolve this, above amendments specify to which object the elements recited belong to.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Claim 1 has been amended to include the objected subject matter of Claim 10. Therefore, Claim 1 is considered allowable for the same reasons as set forth in the previous Final Rejection filed July 01, 2022. 
Regarding Claim 12, the amendment to Claim 12 sufficiently incorporates the subject matter of previously presented Claim 10. Claim 12 is considered allowable for the same reasons as previously presented Claim 10. 
Claims 2-8, 11, 13-15, and 21-22 subsequently depend upon Claims 1 and 12 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745